— Appeal by defendant from a judgment of the Supreme Court, Kings County (Booth, J.), rendered October 5,1981, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Appeal dismissed.
Defendant has been released on parole. His counsel has been unable to contact him and has advised this court that defendant’s parole officer has been unable to locate him. As defendant has absconded, his appeal should be dismissed (People v Smith, 44 NY2d 613, 617; People v Del Rio, 13 NY2d 899; People v Jimenez, 97 AD2d 799). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.